DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ling Du (Applicant’s Attorney) on 2021 December 01.

Amend claim 1 as follows:
1.	An integrated block style heat exchanger for use with a heat pipe reactor having a plurality of heat pipes extending from a reactor core, the heat exchanger comprising: 
a plurality of primary channels each structured to receive heat transferred from the core via a corresponding one of the plurality of heat pipes, the plurality of primary channels defined within a block of one or more materials, each primary channel extending in a first direction along a longitudinal axis of the heat exchanger from a first end of the heat exchanger to a second end of the heat exchanger; and 
a plurality of secondary channels defined within the block, each secondary channel being structured to transmit a flow of the secondary heat transfer medium 
a first portion extending from the inlet to adjacent at least one of the primary channels; 
a second portion extending along, being situated in heat exchange proximity to, and separated from, at the at least one of the primary channels; and
 a third portion extending from the second portion to the outlet, 
wherein each of the first portion and the third portion is disposed at a non- zero angle with respect to the second portion, 
wherein the second portion of each secondary channel comprises a plurality of separate sub channels, each spaced around the at least one of the primary channels and extending between the first portion and the third portion of the second channel, and 
wherein the block comprises one or both of: 
a plurality of plates bonded together, with each plate defining at least a portion of one or more of the plurality of primary channels and/or the plurality of secondary channels, and/or 
a unitary piece of material formed from an additive manufacturing process.

Amend claim 15 as follows:
15.	A nuclear reactor comprising: 
a core; 
a block style heat exchanger comprising: 

a plurality of secondary channels defined within the block, each secondary channel being structured to transmit a flow of the secondary heat transfer medium through the heat exchanger from an inlet to an outlet of the heat exchanger, each secondary channel comprising: 
a first portion extending from the inlet to adjacent at least one of the primary channels; 
a second portion extending along, being situated in heat exchange proximity to, and separated from, at the at least one of the primary channels; and
a third portion extending from the second portion to the outlet, 
wherein each of the first portion and the third portion is disposed at a non-zero angle with respect to the second portion, 
wherein the second portion of each secondary channel comprises a plurality of separate sub channels, each spaced around the at least one of the primary channels and extending between the first portion and the third portion of the second channel, and 
wherein the block comprises one or both of: 

a unitary piece of material formed from an additive manufacturing process; and 
a plurality of heat pipes, each heat pipe extending from the core to a corresponding primary channel of the heat exchanger, 
wherein each heat pipe is structured to transfer heat from the core to the corresponding primary channel of the heat exchanger.

Claim 2 is CANCELED

Allowable Subject Matter
Claims 1 and 3-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763